Title: Barbeu-Dubourg to the American Commissioners, 18 June 1778: résumé
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, June 18, 1778, in French: If I did not respect your wisdom I should be astonished at your refusal to enlist all who want to fight the British. Precautions would have to be taken to ensure obedience, and this would require official cooperation in the ports in which the ships outfit and to which most of them return. The goal is worth the effort. The first attempt would doubtless bring considerable gain, and would force the British either to take extraordinary and costly defensive measures or to cut down their lucrative trade with the Levant. The chief promoter of the plan is an old associate of a certain marquis Roux de Corse; the captain of the first xebec is intrepid, determined, and the best possible man to inspire a crew.>
